TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-05-00299-CR
                                      NO. 03-05-00300-CR
                                      NO. 03-05-00301-CR
                                      NO. 03-05-00302-CR
                                      NO. 03-05-00303-CR
                                      NO. 03-05-00304-CR
                                      NO. 03-05-00305-CR
                                      NO. 03-05-00306-CR
                                      NO. 03-05-00307-CR



                                  Dustin McManus, Appellant

                                                v.

                                  The State of Texas, Appellee




     FROM THE DISTRICT COURT OF TRAVIS COUNTY, 331ST JUDICIAL DISTRICT
    NOS. 3032130, 3032131, 3032132, 3032133, 3032134, 3032135, 3032136, 3032137 & 2034490
                     HONORABLE BOB PERKINS, JUDGE PRESIDING



                            MEMORANDUM OPINION


               In each of these causes, Dustin McManus seeks to appeal from a judgment of

conviction for aggravated assault. The sentences were imposed on November 9, 2004. There was

a timely motion for new trial. The deadline for perfecting appeal was therefore February 7, 2005.

Tex. R. App. P. 26.2(a)(2). The notices of appeal were filed on May 24, 2005. Under the

circumstances, we lack jurisdiction to dispose of the purported appeals in any manner other than by
dismissing them for want of jurisdiction. See Slaton v. State, 981 S.W.2d 208 (Tex. Crim. App.

1998); Olivo v. State, 918 S.W.2d 519, 522-23 (Tex. Crim. App. 1996).

              The appeals are dismissed.




                                           __________________________________________

                                           Bob Pemberton, Justice

Before Chief Justice Law, Justices B. A. Smith and Pemberton

Dismissed for Want of Jurisdiction

Filed: June 14, 2005

Do Not Publish




                                              2